PER CURIAM.
Two informations were filed against the appellant charging him with two unrelated robberies. Separate trials were held which resulted in a conviction in each case.
The appellant has appealed from the judgment and sentence entered in both cases and they have been consolidated for the purpose of appeal.
In case No. 3,300 defendant contends that the trial court erred in permitting the in-court identification by one of the witnesses.
In case No. 3,198 defendant urges reversal on the grounds that the court erred in admitting into evidence a gun found in defendant’s automobile when he was arrested and by admitting into evidence photographic identification by one of the police officers.
We have carefully considered the appellant’s contentions in the light of the record, briefs, and arguments of counsel and have concluded that no harmful error has been demonstrated.
Therefore the judgments and sentences appealed are affirmed.
Affirmed.